              Case 16-10238-MFW             Doc 1823-5        Filed 11/01/18       Page 1 of 8




                       IN THE iJNITED STATES $ANKRiJPTCY COURT
                            FOR THE DISTRICT pF DELAWARE

In re:                                                      Chapter 11

SFX ENTERTAINMENT,INC., et al.,l                            Case No. 16-10238(MFW)

                                                            (Jointly Administered)
                            Reorganized Debtors.


                                     CERTIFICATE OF SERVICE


                 I, Colin R. Robinson, hereby certify that on the 1St day of November, 2018, I

caused a copy of the following documents)to be served on the individuals on the attached

service lists) in the manner indicated:

                 NOTICE OF THE SFX LITIGATION TRUSTEE'S OBJECTION TO
                 NATIONAL UNION FIRE INSURANCE COMPANY OF PITTSBiJRGH,
                 PA PROOF OF CLAIM NO.262; ANp

                 THE SFX LITIGATION TRUSTEE'S OBJECTION TO NATIONAL
                 UNIpN FIRE INSURANCE COMPANY OF PITTSBURGH,PA PROOF
                 OF CLAIM NO.262.

                                                            /s/Colin R. Robinson
                                                            Colin R. Robinson(DE Bar No. 5524)

'        The Reorganized Debtors in these Chapter 11 Cases, along with the last four digits of each Reorganized
Debtor's federal tax identification number, if applicable, are: 430R Acquisition LLC(7350); Beatport, LLC(1024);
Core Productions LLC(3613); EZ Festivals, LLC (2693); Flavorus, Inc.(7119); ID&T/SFX Mysteryland LLC
(6459); ID&T/SFX North America LLC (5154); ID&T/SFX Q-Dance LLC(6298); ID&T/SFX Sensation LLC
(6460); ID&T/SFX TomorrowWorld LLC(7238); LETMA Acquisition LLC (0452); Made Event, LLC(1127);
Michigan JJ Holdings LLC (n/a); SFX Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc.(7070);
SFX Development LLC(2102); SFX EDM Holdings Corporation (2460); SFX Entertainment, Inc.(0047); SFX
Entertainment International, Inc.(2987); SFX Entertainment International II, Inc.(1998); SFX Intermediate Holdco
II LLC (5954); SFX Managing Member Inc.(2428); SFX Marketing LLC (7734); SFX Platform &Sponsorship
LLC(9234); SFX Technology Services, Inc.(0402); SFX/AB Live Event Canada, Inc.(6422); SFX/AB Live Event
Intermediate Holdco LLC (8004); SFX/AB Live Event LLC(9703); SFX-94 LLC(5884); SFX-Disco Intermediate
Holdco LLC (5441); SFX-Disco Operating LLC(5441); SFXE IP LLC(0047); SFX-EMC,Inc.(7765); SFX-
Hudson LLC(0047); SFX-IDT N.A. Holding II LLC(4860); SFX-LIC Operating LLC(0950); SFX-IDT N.A.
Holding LLC (2428); SFX-Nightlife Operating LLC(4673); SFX-Perryscope LLC(4724); SFX-React Operating
LLC(0584); Spring Awakening, LLC(6390); SFXE Netherlands Holdings CotSperatief U.A.(6812); SFXE
Netherlands Holdings B.V.(6898). The Reorganized Debtors' business address is 9242 $everly Boulevard, Suite
350, Beverly Hills, CA 90210.


DOCS DE221748.1 76897/001
               Case 16-10238-MFW   Doc 1823-5      Filed 11/01/18   Page 2 of 8




SFX —National Union Claim Objection Service List
Case No. 16-10238(MFW)
Document No. 221746
O1 —First Class Mail


First Class Mail
National Union Fire Insurance Company of Pittsburgh PA
Ryan Foley
Authorized Representative
AIG Property Casualty, Inc.
175 Water Street, 15th Floor
New York, NY 10038




r~nrc rev n~i^rnt i -rcon~inni
             Case 16-10238-MFW      Doc 1823-5    Filed 11/01/18    Page 3 of 8




SFX Entertainment, Inc. 2002 Service List        HAND DELIVERY
Case No. 16-10238(MFW)                           Attn Bankruptcy Dept
Document No. 205259                              Delaware Dept of Justice
02 —Interoffice Mail                             820 N French St 6th Fl
14 —Hand Delivery                                Wilmington, DE 19801
35 —First Class Mail
02 —Foreign First Class                          HAND DELIVERY
                                                 Matthew Denn, Esquire
                                                 Delaware Attorney General
(Counselfor the Official Committee of            Carvel State Office Building
 Unsecured Creditors)                            820 N French St
Bradford J. Sandler, Esquire                     Wilmington, DE 19801
Colin R. Robinson, Esquire
Pachulski Stang Ziehl &Jones LLP                 HAND DELIVERY
919 North Market Street, 17th Floor              Charles Oberly c/o Ellen Slights, Esquire
P.O. Box 8705                                    US Attorney for Delaware
Wilmington, DE 19899-8705                        1007 Orange St Ste 700
                                                 PO Box 2046
INTEROFFICE MAIL                                 Wilmington, DE 19899-2046
(Counselfor the Official Committee of
 Unsecured Creditors)                            HAND DELIVERY
Debra I, Grassgreen, Esquire                     Hannah M. McCollum,Esquire
Joshua M. Fried, Esquire                         Office of the United States Trustee
Pachulski Stang Ziehl &Jones LLP                 Delaware
150 California Street, 15th Floor                844 King St Ste 2207
San Francisco, CA 94111-4500                     Lockbox 35
                                                 Wilmington, DE 19899-0035
INTEROFFICE MAIL
(Counselfor the Official Committee of            HAND DELIVERY
 Unsecured Creditors)                            (Counsel to the Ad Hoc Committee of
Maria A. Bove, Esquire                           Second Lien Noteholders)
Pachulski Stang Ziehl &Jones LLP                 Matthew B. Lunn, Esquire
780 Third Avenue, 36th Floor                     Robert F. Poppiti, Jr., Esquire
New York, NY 10017                               Ashley E. Jacobs, Esquire
                                                 Young Conaway Staxgatt &Taylor, LLP
HAND DELIVERY                                    1000 North King St
(Counsel to the Debtors and Debtors-in-          Rodney Square
Possession)                                       Wilmington, DE 19801
Dennis A. Meloro, Esquire
Greenberg Traurig, LLP
1007 North Orange St
Suite 1200
Wilmington, DE 19801




DOCS DE:205259.2 76897/001
             Case 16-10238-MFW     Doc 1823-5     Filed 11/01/18    Page 4 of 8




HAND DELIVERY                                    AND DELIVERY
(Counselfor Catalyst Fund Limited                (Counsel to Angel Santiago)
Partnership V, Catalyst Media Codperatief        David W. Giattino, Esquire
 U.A. viagogo AG and viagogo Inc.)               Cole Schotz P.C.
William P. Bowden,Esquire                        500 Delaware Avenue, Suite 1410
Ricardo Palacio, Esquire                         Wilmington, DE 19801
Ashby &Geddes,P.A.
500 Delaware Ave, 8th Floor                      HAND DELIVERY
PO Box 1150                                      (Counsel to Gabriel Moreno)
Wilmington, DE 19899-1150                        Edward J. Kosmowski, Esquire
                                                 Clark Hill PLC
HAND DELIVERY                                    824 N. Market Street; Suite 710
(Counsel to US Bank National Association)        Wilmington, DE 19801
Eric Lopez Schnabel, Esquire
Alessandra Glorioso, Esquire                     HAND DELIVERY
Dorsey &Whitney(Delaware) LLP                    (Counselfor MasterCard Europe SA)
300 Delaware Avenue, Suite 1010                  L. Katherine Good, Esquire
Wilmington, DE 19801                             Whiteford, Taylor &Preston LLC
                                                 The Renaissance Centre, Suite 500
HAND DELIVERY                                    405 North King Street
(Attorneysfor Henri Pferdmenges)                 Wilmington, DE 19801
Alan M. Root, Esquire
Blank Rome LLP                                   FIRST CLASS MAIL
1201 Market Street, Suite 800                    (Debtors)
Wilmington, DE 19801                             LiveStyle, Inc.
                                                 f/k/a SFX Entertainment, Inc.
HAND DELIVERY                                    524 Broadway, 11th Floor
(Counselfir Guevoura Fund Ltd., on behalf        New York, NY 10012
ofitselfand all others similarly situated)
Christopher P. Simon, Esquire                    FIRST CLASS MAIL
Cross &Simon,LLC                                 (Counsel to the Debtors and Debtors-in-
1105 North Market Street, Suite 901              Possession)
Wilmington, DE 19801                             Nathan A. Haynes, Esquire
                                                 Greenberg Traurig, LLP
HAND DELIVERY                                    200 Park Avenue
(Counsel to 902 Associates)                      New York, NY 10166
Frederick B. Rosner, Esquire
Scott J. Leonhardt, Esquire                      FIRST CLASS MAIL
The Rosner Law Group LLC                         Delaware State Treasury
824 Market Street, Suite 810                     820 Silver Lake Blvd., Suite 100
Wilmington, DE 19801                             Dover, DE 19904




                                             2
DOCS DE205259.2 76897/001
             Case 16-10238-MFW        Doc 1823-5    Filed 11/01/18    Page 5 of 8




FIRST CLASS MAIL                                   FIRST CLASS MAIL
Division of Corporations Franchise Tax             (Interested Party)
Delaware Secretary of State                        Branch Manager
401 Federal Street                                 First National Community Bank
PO Box 898                                         531 Main St
Dover, DE 19903                                    PO Box 490
                                                   Somerset, WI 54025
FIRST CLASS MAIL
Attn Susanne Larson                                FIRST CLASS MAIL
Internal Revenue Service                           (Indenture Trustee to the Indenture
31 Hopkins Plz Rm 1150                             governing the 2019 Notes)
Baltimore, MD 21201                                US Bank National Association
                                                   190 S. LaSalle Street, 10th Floor
FIRST CLASS MAIL                                   Chicago, IL 60603
Centralized Insolvency Operation
Internal Revenue Service                           FIRST CLASS MAIL
2970 Market St                                     (Counsel to the Ad Hoc Committee of
PO Box 7346                                        Second Lien Noteholders)
Philadelphia, PA i9104                             Kristopher M. Hansen, Esquire
                                                    Jonathan D. Canfield, Esquire
FIRST CLASS MAIL                                   Joshua M. Siegel, Esquire
Securities &Exchange Commission                    Stroock & Stroock & Lavan LLP
Headquarters                                       180 Maiden Lane
100 F St NE                                        New York, NY 10038
Washington, DC 20549
                                                   FIRST CLASS MAIL
FIRST CLASS MAIL                                   (Counselfor Catalyst Fund Limited
Andrew Calamari, NY Regional Director              Partnership V and Catalyst Media
Securities &Exchange Commission                    Cooperatief U.A.)
Brookfield Place                                   Edward S. Weisfelner, Esquire
200 Vesey St, Ste 400                              Brown Rudnick LLP
New York, NY 10281-1022                            7 Times Square
                                                   New York, NY 10036
FIRST CLASS MAIL
Sharon Binger, PA Regional Director                FIRST CLASS MAIL
Securities &Exchange Commission                    (Counselfor Catalyst Fund Limited
One Penn Center                                    Partnership V and Catalyst Media
1617 JFK Boulevard Ste 520                         Cooperatief U.A.)
Philadelphia, PA 19103                             Jeffrey L. Jonas, Esquire
                                                   Andrew P. Strehle, Esquire
                                                   Brian T. Rice, Esquire
                                                   Brown Rudnick LLP
                                                   1 Financial Center
                                                   Boston, MA 02111




                                              3
DOCS DE:205259.2 76897/001
             Case 16-10238-MFW       Doc 1823-5    Filed 11/01/18     Page 6 of 8




FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to US Bank National Association)         TN Department of Revenue
Tina N. Moss, Esquire                             c/o TN Attorney General's Office,
Perkins Coie LLP                                  Bankruptcy Division
30 Rockefeller Plaza                              PO Box 20207
New York, NY 10112-0085                           Nashville, TN 37202-0207

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to TriNet Group, Inc.)                   (Counselfir Guevoura Fund Ltd., on behalf
Shawn M. Christianson, Esquire                    ofitselfand all others similarly situated)
Buchalter Nemer, A Professional                   Michael S. Etkin, Esquire
Corporation                                       S. Jason Teele, Esquire
55 Second Street, 17th Floor                      Lowenstein Sandler LLP
San Francisco, CA 94105                           65 Livingston Avenue
                                                  Roseland, NJ 07068
FIRST CLASS MAIL
(Attorneysfor Henri Pferdrrtenges)                FIRST CLASS MAIL
Robert Stein                                      (Counselfir Guevoura Fund Ltd., on behalf
Blank Rome LLP                                    ofitselfand all others similarly situated)
405 Lexington Avenue                              Charles P. Piven, Esquire
The Chrysler Building                             Brower Piven PC
New York, NY 10174-0208                           1925 Old Valley Road
                                                  Stevenson, MD 21153
FIRST CLASS MAIL
(Creditor)                                        FIRST CLASS MAIL
Amanda Hiller, Deputy Commissioner and            (Counselfor Creditor Artists Alliance
Counsel                                           Australasia Pty Ltd, in its capacity as
Robert L. Cook, District Tax Attorney             Trustee ofF. Cotela Family Trust,
New York State Department of Taxation and         "Artists")
Finance                                           Carl L. Grumer, Esquire
340 East Main Street                              Manatt, Phelps &Phillips, LLP
Rochester, NY 14604                               11355 West Olympic Boulevard
                                                  Los Angeles, CA 90064
FIRST CLASS MAIL
(Creditor)                                        FIRST CLASS MAIL
Attn: Sheryl L. Moreau, Esquire                   (Counsel to Moody's Investors Service, Inc.)
Missouri Department of Revenue,                   Christopher R. Belmonte, Esquire
Bankruptcy Unit                                   Pamela A. Bosswick, Esquire
PO Box 475                                        Satterlee Stephens Burke &Burke LLP
Jefferson City, MO 65105-0475                     230 Park Avenue
                                                  New York, NY 10169




                                            4
DOCS DE:205259.2 76897/001
             Case 16-10238-MFW     Doc 1823-5    Filed 11/01/18   Page 7 of 8




FIRST CLASS MAIL                                FIRST CLASS MAIL
(Counsel to TriNet Group, Inc.)                 (Counsel to Gabriel Moreno)
Amish R. Doshi, Esquire                         Paul H. Duvall, Esquire
Magnozzi & Kye, LLP                             King &Ballow Law Offices
23 Green Street, Suite 302                      1999 Avenue of the Stars Suite 1100
Huntington, NY 11743                            Century City, CA 90067

FIRST CLASS MAIL                                FIRST CLASS MAIL
(Creditor)                                      (Counsel to Office of Unemployment Comp
Benjamin Swartzendruber, Esquire                Tax Services)
Wendy Rossman, Esquire                          Linda Mitten, Agent
Assistant County Attorney                       Commonwealth ofPennsylvania
Arapahoe County, Colorado                       Department of Labor and Industry
5334 S. Prince Street                           Collections Support Unit
Littleton, CO 80120-1136                        651 Boas Street, Room 702
                                                Harrisburg,PA 17121
FIRST CLASS MAIL
(Counsel to Creditor AM Only, LLC)              FIRST CLASS MAIL
Carren Shulman, Esquire                         (Counsel to City ofPhiladelphia and/or
Sheppard, Mullin, Richter &Hampton LLP           Water Revenue Bureau)
30 Rockefeller Plaza, 39`h Floor                Megan N. Harper, Deputy City Solicitor
New York, NY 10012                              City of Philadelphia Law Department
                                                Municipal Services Building
FIRST CLASS MAIL                                1401- JFK Boulevard, 5th Floor
(Counsel to 902 Associates)                     Philadelphia, PA 19102-1595
S. Stewart Smith, Esquire
Belkin Burden Wenig &Goldman,LLP                FIRST CLASS MAIL
270 Madison Avenue                              (Counselfor MasterCard Europe SA)
New York, NY 10016                              Gabriel R. MacConaill, Esquire
                                                Anna Gumport, Esquire
FIRST CLASS MAIL                                Sidley Austin LLP
(Counsel to Angel Santiago)                     555 West Fifth Street, Suite 4000
Mark R. Faro, Esquire                           Los Angeles, CA 90013
Piekarsky and Associates, LLC
191 Godwin Avenue                               FIRST CLASS MAIL
Wyckoff, NJ 07481                               (Counsel for JL Productions, LLC)
                                                Quinlan Lisa H. Quinlan, Esquire
FIRST CLASS MAIL                                Matthew M. May, Esquire
(Counsel to Gabriel Moreno)                     Eric T. Schmitt, Esquire
Richard Busch, Esquire                          The Quinlan Law Firm, LLC
Michael D, Oesterle, Esquire                    233 South Wacker Drive, Suite 2210
King &Ballow Law Offices                        Chicago, IL 60606
315 Union Street, Suite 1100
Nashville, TN 37201




                                           5
DOCS DE:205259.2 76897/001
             Case 16-10238-MFW     Doc 1823-5   Filed 11/01/18   Page 8 of 8




FOREIGN FIRST CLASS
(Administrative Agent and Lender to the
Debtors'prepetition Credit Agreement and
Foreign Loan)
c/o The Catalyst Capital Group Inc.
Attention: Mr. Gabriel De Alba
Catalyst Fund Limited Partnership V
181 Bay Street, Suite 4700
PO Box 792
Bay Wellington Tower, Brookfield Place
Toronto, ON MSJ 2T3
CANADA

FOREIGN FIRST CLASS
Viagogo AG
Attn: Rashwinder Dhoot
Rue de Lyon 109
1203 Geneva
SWITZERLAND




                                           6
DOCS DE:205259.2 76897/001
